Citation Nr: 9931650	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  90-44 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1982 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder. 


FINDINGS OF FACT

There is no medical evidence of a causal link between an 
acquired psychiatric disorder and the veteran's active duty.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the veteran's claims file was 
apparently accidentally destroyed or lost.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records (SMRs). Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
In this case, in June 1996, the Board remanded the claim and 
requested that the RO attempt to obtain the original claims 
file, and a number of other potentially relevant records.  
However, the original claims file could not be located.   
Also of particular note, the Board's remand instructions 
requested the RO to attempt to obtain records of treatment 
prior to service from the Six Area Coalition Community Mental 
Health Center (Six Area), and treatment records from the 
Northville Regional Psychiatric Hospital (Northville).  In a 
letter, received in August 1997, the veteran stated that Six 
Area had closed down and that their records were not 
available.  As for the Northville records, in December 1997, 
the RO forwarded an "authorization for the release of 
records" (VA Form 21-4142) (which had been completed by the 
veteran), to Northville.  However, in a letter dated in 
December 1997, Northville indicated that it required its own 
completed authorization form, and indicated that it had 
attached such a form to its letter.  In a letter, dated in 
January 1998, the RO indicated that it was forwarding the 
Northville authorization form to the veteran, and requested 
that he complete the form and return it to the RO.  However, 
there is no record that the veteran ever returned this form.  
Under the circumstances, the Board finds that the RO has 
satisfied its duty to assist under Cuevas v. Principi, 3 Vet. 
App. 543, 548 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims' (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

However, the threshold question which must be answered as to 
this issue is whether the veteran has presented a well 
grounded claim for service connection.  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran essentially asserts that he has an acquired 
psychiatric disorder as a result of his service.  
Specifically, he asserts that he has an acquired psychiatric 
disorder that was caused or aggravated by his service.

The veteran's service records include a letter titled 
"Proposed Separation Action UP Trainee Discharge Program," 
dated in October 1981, which shows that the veteran was 
discharged for failure to attain minimal standards, to 
include continuous counseling because he was "unmotivated" 
and "ill-disciplined," with additional references to his 
"immaturity" and "apathy."  There is no mention of an 
acquired psychiatric disorder.  The veteran's discharge (DD 
Form 214) indicates that the reason for separation was 
"entry level status performance and conduct."

The veteran's service medical records include a "report of 
medical history," dated in September 1981, which shows that 
the veteran denied having "nervous trouble of any sort," 
and stated that he had been to a mental health counselor.  In 
the "physician's summary" portion of the report, the 
examiner noted that the veteran had gone to a mental health 
examiner in October 1981 for about one week due to being out 
of work, and that there were no sequale.  The veteran's 
enlistment examination report, dated in September 1981, shows 
that his psychiatric condition was clinically evaluated as 
normal.

The claims file contains documents associated with criminal 
justice proceedings against the veteran by the state of 
Michigan.  These reports are remarkable for notations that 
the veteran was charged with second degree murder for killing 
a man on April 24, 1985, and that he was found not guilty by 
reason of insanity.  He was committed to the Center for 
Forensic Psychiatry (CFP).  

CFP reports, dated between June 1986 and December 1987, show 
that the veteran's diagnoses included schizophrenia, paranoid 
type.

Records from the Social Security Administration (SSA), show 
that the veteran was determined to be disabled, with primary 
diagnosis of schizophrenia.  These reports contain at least 
three different dates as to when the veteran's disability 
began, the earliest of which is March 31, 1983.

The Board finds that the claim is not well grounded.  As an 
initial matter, to the extent that the veteran asserts that 
he had an acquired psychiatric disorder that was aggravated 
by his service, a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R.            § 3.306(a) (1999).  
Furthermore, a veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A.     §§ 1111, 1137 (West 
1991).  In determining whether the presumption of soundness 
applies to this veteran, the Board must determine whether an 
acquired psychiatric disorder was noted at the time of entry 
into service.  See 38 C.F.R. § 3.304(b) (1999).  

In this case, the veteran's enlistment examination indicates 
that the veteran's psychiatric condition was clinically 
evaluated as normal, and although the accompanying report of 
medical history noted that the veteran had been to a mental 
health examiner for about one week, the examiner stated that 
there were no sequale, and the Board finds that this notation 
therefore does not warrant a finding that the veteran had an 
acquired psychiatric disorder that preexisted his service.  
Accordingly, the Board finds that an acquired psychiatric 
disorder was not "noted", as defined by 38 U.S.C.A. § 
3.304(b), at entry on his period of service, and that the 
presumption of sound condition, therefore, attaches.  As the 
veteran is not shown to have had an acquired psychiatric 
disorder that preexisted his service, to the extent that the 
veteran's claim is based on aggravation, it must be denied as 
not well grounded.

With regard to a claim for an acquired psychiatric disorder 
on a basis other than aggravation, the veteran's claim must 
be denied as not well grounded because the claims file does 
not contain medical evidence showing that the veteran has an 
acquired psychiatric disorder that is related to his service.  
In this regard, the Board points out that the first medical 
evidence of an acquired psychiatric disorder is dated in 
April 1985.  This is approximately two years and five months 
after separation from service.  Finally, the record does not 
include any medical opinion linking a continuity of symptoms 
reported by the veteran to the claimed disability, so as to 
well-ground the claim under Savage v. Gober, 10 Vet. App. 488 
(1997).

With regard to the possibility of service connection for a 
psychosis under the presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309, the Board notes that as the veteran did not 
serve for 90 days or more after December 31, 1946, he is not 
eligible for consideration under the provisions allowing 
presumptive service connection for a psychoses manifested 
within a year of separation from service.  See 38 U.S.C.A. 
§ 1131, 1112 (West 1991); 38 C.F.R. § 3.307(a), 3.309(a) 
(1999).

The Board has considered the veteran's statements submitted 
in support of his argument that he has an acquired 
psychiatric disorder as a result of his service.  However, 
while the veteran's statements may represent evidence of 
continuity of symptomatology, without more the lay statements 
are not competent evidence that relates an acquired 
psychiatric disorder to his service.  Savage, supra.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, the 
veteran's claim for service connection for an acquired 
psychiatric disorder must be denied as not well grounded. 

As the foregoing explains the need for competent medical 
evidence of a link between an acquired psychiatric disorder 
and the veteran's service, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

